
	

113 HR 38 IH: Seniors’ Tax Simplification Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Fleming (for
			 himself and Mr. Barrow) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To allow seniors to file their Federal income tax on a
		  new Form 1040SR.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors’ Tax Simplification Act of
			 2013.
		2.Form 1040SR for
			 seniors
			(a)In
			 generalThe Secretary of the Treasury (or the Secretary’s
			 delegate) shall make available a form, to be known as Form
			 1040SR, for use by individuals to file the return of tax imposed by
			 chapter 1 of the Internal Revenue Code of 1986. Such form shall be as similar
			 as practicable to Form 1040EZ, except that—
				(1)the form shall be
			 available to individuals who have attained age 65 as of the close of the
			 taxable year,
				(2)the form may be
			 used even if income for the taxable year includes—
					(A)social security
			 benefits (as defined in section 86(d) of the Internal Revenue Code of
			 1986),
					(B)distributions from
			 qualified retirement plans (as defined in section 4974(c) of such Code),
			 annuities or other such deferred payment arrangements,
					(C)interest and
			 dividends, or
					(D)capital gains and
			 losses taken into account in determining adjusted net capital gain (as defined
			 in section 1(h)(3) of such Code), and
					(3)the form shall be
			 available without regard to the amount of any item of taxable income or the
			 total amount of taxable income for the taxable year.
				(b)Effective
			 dateThe form required by subsection (a) shall be made available
			 for taxable years beginning after the date of the enactment of this Act.
			
